ORDER
By order dated October 9, 2014, a majority of this Court, in response to the Attorney General’s petition to enjoin respondent from issuing any licenses for same-sex marriages pending a decision by United States District Court Judge J. Michelle Childs in Bradacs v. Haley, 3:13-CV-02351-JMC,1 accepted *555this case in our original jurisdiction for the limited purpose of maintaining the status quo until the Federal District Court could resolve the Bradacs case. Respondent and all other probate judges were directed not to issue marriage licenses to same-sex couples pending a decision by the Federal District Court in Bradacs. A decision by Judge Childs resolving the Bradacs case having been rendered, we hereby lift the injunction issued in our order of October 9, 2014.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/Kaye G. Hearn, J.
FOR THE COURT
KITTREDGE, J., not participating.

. Specifically, the Attorney General "only askfed] that this Court temporarily enjoin the issuance of licenses until the issuance of a final, operative order is issued” in the Bradacs case.